Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 05/13/2022. The amendments have been entered and, accordingly, claims 1-2, 4-11 and 13-17 are allowed (see Examiner’s Reasons for Allowance, below).

Drawings
The amendments to figure 4 correct for the objections to the drawings in the Non-Final Rejection mailed on 02/17/2022. In view of this, the objections to the drawings are withdrawn. 

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 15 (amended)
Claim 15 now depends on claim 1 instead of claim 12.
Claim 16 (amended)
Claim 16 now depends on claim 1 instead of claim 12.

Allowable Subject Matter
claims 1-2, 4-11 and 13-17 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “a coolant supplying module of supplying a coolant stored in a reservoir tank to an electrical component cooling circuit and a battery cooling circuit, …comprising: a main body connected to the reservoir tank; at least a pump mounting portion formed at the main body, wherein at least a pump provided in the electrical component cooling circuit and the battery cooling circuit is mounted to the at least a pump mounting portion; and a valve mounting portion formed at the main body, wherein a coolant valve for changing flow path of the coolant circulating through the electrical component cooling circuit and the battery cooling circuit is mounted to the valve mounting portion, wherein a main connecting portion and a sub connection portion are respectively formed on the main body to be fluidically-connected to the reservoir tank, wherein the at least a pump include a first pump and a second pump, and wherein the at least a pump mounting portion includes: a first pump mounting portion formed at a first side of the main body, wherein the first pump is provided in the electrical component cooling circuit and is mounted to the first pump mounting portion; and a second pump mounting portion formed at a second side of the main body, wherein the second pump is provided in the battery cooling circuit and is mounted to the second pump mounting portion; and a chiller connecting portion formed at the main body to connect a chiller for exchanging heat between the coolant of the reservoir tank with a refrigerant.”
The closest prior art of record (US 2020/0408134 to Asano et al.) discloses a coolant supply module comprising a reservoir tank storing coolant to be supplied to an electrical component cooling circuit and to a battery cooling circuit by using pumps and a valve mounted on a valve mounting portion as claimed, but does not disclose a chiller connecting portion formed at the main body to connect a chiller for exchanging heat between the coolant of the reservoir tank with a refrigerant. Although it is known to provide chillers for exchanging heat between coolant of a reservoir tank and a refrigerant in vehicle’s cooling systems, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate another connecting portion being formed at Asano’s main body so that the coolant of Asano’s reservoir tank flows to a chiller to exchange heat with a refrigerant. Asano’s coolant circuit is set to have the coolant to exchange heat with air cooled radiators (Asano’s elements 114, 122) in order to cool electrical component devices. There is no need in Asano to have an extra refrigerant circuit to exchange heat with the coolant. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763